        Case 4:21-cv-01649 Document 7 Filed on 08/17/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                         IN THE UNITED STATES DISTRICT COURT                             ENTERED
                         FOR THE SOUTHERN DISTRICT OF TEXAS                            August 17, 2021
                                  HOUSTON DIVISION                                    Nathan Ochsner, Clerk


  EDWIN ALFREDO GARCIA,                            §
    Plaintiff,                                     §
                                                   §
  v.                                               §               Civil Action No. 4:21-cv-01649
                                                   §
  EDWARD ACOSTA, GYPSUM                            §
  MANAGEMENT AND SUPPLY, INC.,                     §
  ENTERPRISE FLEET MANAGEMENT,                     §
  INC. and EDWIN BLADIMIR GARCIA                   §
     Defendants                                    §


                   ORDER GRANTING JOINT MOTION TO CONTINUE
                   INITIAL SCHEDULING CONFERENCE FOR 30 DAYS

         On this day, came on for consideration Plaintiff and Defendants’ Joint Motion to Continue

Initial Scheduling Conference for 30 Days. Upon consideration of the Motion, the Court finds that

the Motion should be GRANTED.

         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff and

Defendants’ Joint Motion to Continue Initial Scheduling Conference for 30 Days is hereby
               Rescheduled to 9/21/2021 at 10 a.m.
GRANTED.

         SIGNED on August 17           , 2021 at Houston, Texas.



                                      ____________________________________
                                                    Sam Sheldon
                                            United States Magistrate Judge




4848-1662-8470.1
